                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            No. 5:18-CR-177-D-3

UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                              ORDER
D'SHAUN DEVON HARGROVE,
           Defendant.


      This matter is before the Court on "Defendant's Motion to Seal Sentencing

Memorandum."

      FOR GOOD CAUSE SHOWN, the Motion is ALLOWED. The Clerk is directed to

seal the Sentencing Memorandum filed at D.E. 143.

      SO ORDERED.

      This the JO. day of May, 2019.
